Title: From James Madison to Thomas Jefferson, 15 December 1824
From: Madison, James
To: Jefferson, Thomas


        
          Dr. Sir
          Decr. 15. 1824
        
        I return Mr. Gilmers two letters to you & that of Mr. Emmet to Mr Colhoun, inclosed in yours of the 10th.
        I have so much confidence in the opinion of Mr. Gilmer, & respect for the testimony of the father, with every abatement for partia⟨lity⟩ that I can not doubt the chemical & other merits ascribed to young Emmet. As a letter however such as you propose, would be viewed by him as equivalent nearly to an appointment & preclude the Visitors from the freedom of decision, some of them might wish there might be some hazard in the step. For myself I should allow but little weight to the circumstance of foreign nativity agst: superior qualifications in the other scale, especially where naturalization & a fixture in the Country had taken place. But ⟨so⟩me of our Colleagues, to say nothing of the public […] may vary from our way of thinking, and prefer ⟨a⟩n arrangement giving Chemistry to Dunglison ⟨w⟩ith Natural History & rural Economy in the hands ⟨of⟩ a Native, to a change which would leave but a single professorship for a native, in cas⟨e⟩ the Ethical Professor should be of foreign birth.
        Something may depend on the comparative fitness for the Chemical Chair, of the two ⟨can⟩didates, and the probable effect of a disappoin⟨tment⟩ on Dunglison; who tho’ having no stipula⟨tion⟩ or pledge, may feel it in his profits, as well as in his wishes & hopes: and it may be well as he appears to be a great acquisition that he enter on his career with all the satisfaction that can be secured without a sensible sacrifice of the interests of the University. Suppose instead of writing to Emmet, or otherwise making a commitment, you were to drop a line to Gilmer who may not have left N.Y. with a view ⟨to⟩ prevent Young Emmet from disposing of himself, should there be any immediate danger of it. This may probably be done for a very short, but sufficient time, in a way not even commiting Mr. G. himself. As you, after all, think it best to take the step you suggest I am very willing to take my share of the responsibility.
        I am glad to learn that the result of your enquiries concerning Mr. Tucker strengthens my favorable view of his fitness for the Ethical Chair. I wish Mr. Cabel, who doubtless knows every feature of his character could have be⟨en⟩ consulted on the subject. Would it not be better to request Mr. C. if you concur with me to sound him, than to write directly yourself. The delay will be trifling: Mr. T. being now at Washington.
      